                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


BILL COONEY,

                    Plaintiff,

v.                                                   Case No: 6:18-cv-397-Orl-40KRS

COLLEGIATE PREP REALTY, LLC,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on the parties’ Joint Motion to Approve FLSA

Settlement (Doc. 22) filed on September 11, 2018. The United States Magistrate Judge

has submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed September 21, 2018 (Doc. 25), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Court FINDS that the settlement is a fair resolution of a bona fide

dispute under the FLSA.

      3.     The Joint Motion to Approve FLSA Settlement (Doc. 22) is GRANTED.

      4.     The case is DISMISSED with prejudice.

      5.     The Clerk is DIRECTED to close the file.
      DONE AND ORDERED in Orlando, Florida on October 9, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
